Case 8:18-cv-02608-SDM-AAS Document 113 Filed 05/30/19 Page 1 of 10 PageID 3552



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  HEALTHPLAN SERVICES, INC.,

         Plaintiff,

  v.                                                CASE NO. 8:18-cv-2608-T-23AAS

  RAKESH DIXIT, et al.,

         Defendants.
                                              /

                         AMENDED JOINT CASE MANAGEMENT REPORT

       Pursuant to the Court’s Order (ECF No. 109), the parties hereby jointly submit the

 following Amended Case Management Report:


 1.     Meeting of the Parties: Under Local Rule 3.05(c)(2)(B)(A), a meeting was held on
 November 21, 2018 at 11:00 a.m. A subsequent meeting was held:
 (check one)

 ( ) by telephone
 (X) at the Discovery Conference of May 23, 2019

        The meeting was attended by:

                  Name                                   Counsel for (if applicable)

 Justin L. Dees                                          Rakesh Dixit
                                                         Media Shark Productions, Inc.
                                                         Knowmentum, Inc.
                                                         E-Integrate, Inc.

 Alejandro J. Fernandez                                  Healthplan Services, Inc.

 Shyamie Dixit                                           Feron Kutsomarkos
                                                         E-Integrate

 2      Initial Disclosure:
Case 8:18-cv-02608-SDM-AAS Document 113 Filed 05/30/19 Page 2 of 10 PageID 3553



         a.       Rule 26(a)(1), Federal Rules of Civil Procedure, states:

                         Except as exempted by Rule 26(a)(1)(B) or as otherwise stipulated or
                  ordered by the court, a party must, without awaiting a discovery request,
                  provide to the other parties:
                         (i) the name and, if known, the address and telephone number of
                  each individual likely to have discoverable information — along with the
                  subjects of that information — that the disclosing party may use to support its
                  claims or defenses, unless the use would be solely for impeachment;

                         (ii) a copy — or a description by category and location — of all
                  documents, electronically stored information, and tangible things that the
                  disclosing party has in its possession, custody, or control and may use to
                  support its claims or defenses, unless the use would be solely for
                  impeachment;

                          (iii) a computation of each category of damages claimed by the
                  disclosing party — who must also make available for inspection and copying
                  as under Rule 34 the documents or other evidentiary material, unless
                  privileged or protected from disclosure, on which each computation is based,
                  including materials bearing on the nature and extent of injuries suffered; and

                          (iv) for inspection and copying as under Rule 34, any insurance
                  agreement under which an insurance business may be liable to satisfy all or
                  part of a possible judgment in the action or to indemnify or reimburse for
                  payments made to satisfy the judgment. 1

         The parties (check one)

         (X) have exchanged Rule 26(a)(1)(A) information.
         ( )    agree to exchange Rule 26(a)(1)(A) information
         on or before _____________. 2



         1
            A party is not excused from an initial disclosure because the party has not fully completed an
 investigation of the case or because the party challenges the sufficiency of another party’s disclosures or
 because another party has failed to disclose. Fed. R. Civ. P. 26(a)(1).

         2
            Under Rule 26(a)(1)(C), “A party must make the initial disclosures at or within 14 days after
 the parties’ Rule 26(f) conference unless a different time is set by stipulation or court order, or unless a
 party objects during the conference that initial disclosures are not appropriate in this action and states the
 objection in the proposed discovery plan.” Unless otherwise stipulated or ordered, any party first served
 or otherwise joined after the Rule 26(f) conference must initially disclose within thirty days of being
 served or joined. Fed. R. Civ. P. 26(a)(1)(D).


                                                      -2-
Case 8:18-cv-02608-SDM-AAS Document 113 Filed 05/30/19 Page 3 of 10 PageID 3554



        ( )    stipulate not to disclose Rule 26(a)(1)(A) information because




        ( )    are unable to agree to disclosure of Rule 26(a)(1)(A) information because




 3.      Discovery Plan (Plaintiff): The parties jointly propose the following discovery plan
 for the plaintiff:

        a.     Planned Discovery: A description of each discovery effort the plaintiff plans
        to pursue appears below under the pertinent heading and includes the subject of the
        discovery and the time during which the plaintiff will pursue the discovery.

               (1)    Request for Admission:

                      Pursuant to Fed. R. Civ. P. 36, no limit to requests for admission
                      (“RFAs”); RFAs may be served on all discoverable matters prior to
                      January 20, 2020, thus permitting parties to evaluate whether to file
                      any necessary Motion To Compel before the discovery cutoff of
                      February 28, 2020.


                      Number of Requests for Admission: In paragraph 6 of this Order, a
                      party may seek — in accord with Rule 26(b)(2) — to limit the number
                      of the plaintiff’s requests for admission.

               (2)    Written Interrogatory:

                      Pursuant to the Fed. R. Civ. P. 33 each party may serve up to twenty-
                      five on each receiving party by January 20, 2020, thus permitting
                      parties to evaluate whether to file any necessary Motion To Compel
                      before the discovery cutoff of February 28, 2020.

                      Number of Interrogatories: Local Rule 3.03(a) states, “Unless
                      otherwise permitted by the Court for cause shown, no party shall serve
                      upon any other party, at one time or cumulatively, more than twenty-
                      five (25) written interrogatories pursuant to Rule 33, Fed. R. Civ. P.,
                      including all parts and subparts.” In paragraph 6 of this order the
                      plaintiff may request leave to exceed this limit.



                                               -3-
Case 8:18-cv-02608-SDM-AAS Document 113 Filed 05/30/19 Page 4 of 10 PageID 3555




             (3)   Request for Production or Inspection:

                   Pursuant to the Fed. R. Civ. P. 34 no limit to requests for production
                   (“RFPs”); RFPs may be served on all discoverable matters prior to
                   January 20, 2020, thus permitting parties to evaluate whether to file
                   any necessary Motion To Compel before discovery cutoff of February
                   28, 2020. RFPs must comply with Electronically Stored Information
                   Agreement between the parties.


             (4)   Oral Deposition:

                   Given that this case involves five defendants, as well as officers,
                   employees and multiple third parties having knowledge of discoverable
                   facts, Plaintiff hereby moves for leave to take 15 depositions.
                   Defendants oppose this motion.

                   Number of Depositions: Local Rule 3.02(b) states, “In accordance with
                   Fed. R. Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten
                   depositions per side may be taken in any case unless otherwise ordered
                   by the Court.” In paragraph 6 of this Order the plaintiff may request
                   leave to exceed this limit.

                   Time Permitted for Each Deposition: Under Rule 30(d)(2), each
                   deposition is limited to seven hours during one day unless extended by
                   order or by agreement of the parties.

                   Plaintiff requests an order extending the duration of the following
                   depositions:


                                             Proposed Length
                    Name                      of Deposition                Grounds


                                                                 Rakesh Dixit was
                                                                 directly involved in in
                                                                 almost every aspect of
                                                                 nine different counts
                                                                 spanning years of
                    Rakesh Dixit                                 fact-intensive
                                           Two days limited to 7 activities. Moreover,
                                           hours per day.        Mr. Dixit is a fact
                                                                 witness in connection


                                          -4-
Case 8:18-cv-02608-SDM-AAS Document 113 Filed 05/30/19 Page 5 of 10 PageID 3556



                                                                        with the development
                                                                        and functionality of
                                                                        software at issue in
                                                                        this case.



                       Defendants oppose the requested second day for Mr. Dixit’s deposition.

        b.      Disclosure of Expert Testimony: Under Rule 26(a)(2)(C), the parties stipulate
        that the Plaintiff’s Rule 26(a)(2) disclosure is due on or before December 18, 2019.

 Notwithstanding, to the extent a party other than the plaintiff carries the burden of proof on
 any matter, the parties stipulate that the party with the burden of proof will disclose by
 Friday, December 18, 2019. The rebutting party will disclose by Friday January 31, 2020.

        c.      Supplementation of Disclosure and Response: The parties agree that the
        plaintiff will supplement under Rule 26(e) at the following times:



        d.    Completion of Discovery: The plaintiff will begin discovery in time to
        complete the discovery on or before February 28, 2020.

 4.      Discovery Plan (Defendant): The parties jointly propose the following discovery plan
 for the defendant:

        a.     Planned Discovery: A description of each discovery effort the defendant plans
        to pursue appears below under the pertinent heading and includes the subject of the
        discovery and the time during which the defendant will pursue the discovery.

               (1)     Request for Admission:

                       Pursuant to Fed. R. Civ. P. 36, no limit to requests for admission
                       (“RFAs”); RFAs may be served on all discoverable matters prior to
                       January 20, 2020, thus permitting parties to evaluate whether to file
                       any necessary Motion To Compel before the discovery cutoff of
                       February 28, 2020.


                       Number of Requests for Admission: In paragraph 6 of this order, a
                       party may seek — in accord with Rule 26(b)(2) — to limit the number
                       of the defendant’s requests for admission.




                                               -5-
Case 8:18-cv-02608-SDM-AAS Document 113 Filed 05/30/19 Page 6 of 10 PageID 3557



             (2)   Written Interrogatory:

                   Pursuant to the Fed. R. Civ. P. 33 each party may serve up to twenty-
                   five on each receiving party by January 20, 2020, thus permitting
                   parties to evaluate whether to file any necessary Motion To Compel
                   before the discovery cutoff of February 28, 2020.


                   Number of Interrogatories: Local Rule 3.03(a) states, “Unless
                   otherwise permitted by the Court for cause shown, no party shall serve
                   upon any other party, at one time or cumulatively, more than twenty-
                   five (25) written interrogatories pursuant to Rule 33, Fed. R. Civ. P.,
                   including all parts and subparts.” In paragraph 6 of this order the
                   defendant may request leave to exceed this limit.



             (3)   Request for Production or Inspection:

                   Pursuant to the Fed. R. Civ. P. 34 no limit to requests for production
                   (“RFPs”); RFPs may be served on all discoverable matters prior to
                   January 20, 2020, thus permitting parties to evaluate whether to file
                   any necessary Motion To Compel before the discovery cutoff of
                   February 28, 2020. RFPs must comply with Electronically Stored
                   Information Agreement between the parties.


             (4)   Oral Deposition:

                   Defendants agree to take no more than ten depositions.


                   Number of Depositions: Local Rule 3.02(b) states, “In accordance with
                   Fed. R. Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten
                   depositions per side may be taken in any case unless otherwise ordered
                   by the Court.” In paragraph 6 of this Order the defendant may request
                   leave to exceed this limit.

                   Time Permitted for Each Deposition: Under Rule 30(d)(2), each
                   deposition is limited to seven hours during one day unless extended by
                   order or by agreement of the parties.

                   The parties request an order extending the duration of the following
                   depositions:



                                            -6-
Case 8:18-cv-02608-SDM-AAS Document 113 Filed 05/30/19 Page 7 of 10 PageID 3558



                                                  Proposed Length
                        Name                       of Deposition               Grounds




        b.      Disclosure of Expert Testimony: Under Rule 26(a)(2)(C), the parties stipulate
        that the defendant’s Rule 26(a)(2) disclosure is due on or before December 18, 2019.

 Notwithstanding, to the extent a party carries the burden of proof on any matter, the parties
 stipulate that the party with the burden of proof will disclose by December 18, 2019. The
 rebutting party will disclose by January 31, 2020.



        c.    Supplementation of Disclosure and Response: The parties agree that the
        defendant will supplement under Rule 26(e) at the following times:




        d.    Completion of Discovery: The defendant will begin discovery in time to
        complete the discovery on or before February 28, 2020.



 5.     Joint Discovery Plan: The parties agree to the following discovery practices (e.g.,
 method of handling confidential information, method for asserting or preserving a privilege
 or an objection, arrangement for discovery in phases or only on particular issues):

        The Court has entered an Order Regarding Discovery of Electronically Stored
        Information (ECF No.105), a Protective Order (ECF No. 104) and an Order
        Regarding Inspection of Computer Code (106).

 6.     Disagreement or Unresolved Issue Concerning Discovery: No disagreement or
 unresolved issue excuses the timely establishment of a deadline for completion of discovery.
 The following discovery issues remain:

 Plaintiff moves for leave to take 15 depositions. Given that this case involves five
 defendants, as well as officers, employees and multiple third parties having knowledge of
 discoverable facts, Plaintiff hereby moves for leave to take 15 depositions. Defendants
 oppose Plaintiff’s move for leave to take 15 depositions.




                                              -7-
Case 8:18-cv-02608-SDM-AAS Document 113 Filed 05/30/19 Page 8 of 10 PageID 3559



 Plaintiff further moves for 2 days of depositions for Rakesh Dixit. Rakesh Dixit was directly
 involved in in almost every aspect of nine different counts spanning years of fact-intensive
 activities. Moreover, Mr. Dixit is a fact witness in connection with the development and
 functionality of software at issue in this case. Defendants oppose the requested second day
 of deposition.


 7.      Third-Party Claim, Joinder of Party, Daubert, or Potentially Dispositive Motion: The
 parties agree that they must move by March 1, 2019 for leave to file a third-party claim or for
 leave to join a party. See Local Rule 4.03. The parties agree that any Daubert or dispositive
 motion is due on or before May 1, 2020.

 8.      Settlement and Alternative Dispute Resolution: Under Local Rule 3.05(c)(2)(C)(v),
 the parties submit the following statement of their intent regarding alternative dispute
 resolution:

        The parties agree that settlement is (check one)

        ( )    likely.
        (X)    unlikely.

        Concerning binding arbitration under Local Rules 8.02(a)(3) and 8.05(b), the parties
        (check one)

        ( )    consent.
        (X)    fail to consent.

        If the parties fail to consent to binding arbitration, future consent is (check one)

        ( )    likely.
        (X)    unlikely.

        If the parties fail to consent to binding arbitration, an order will require mediation
        under Chapter Nine of the Local Rules.

 9.     Consent to Magistrate Judge Jurisdiction: Concerning consent to the jurisdiction of
 the United States Magistrate Judge for final disposition, including trial (see 28 U.S.C. § 636),
 the parties (check one)

        ( )    consent.
        (X)    fail to consent.

        If the parties do not consent, future consent is (check one)

        ( )    likely.

                                               -8-
Case 8:18-cv-02608-SDM-AAS Document 113 Filed 05/30/19 Page 9 of 10 PageID 3560



        (X)    unlikely.

 10.    Final Pretrial Conference and Trial: The parties will prepare for a final pretrial
 conference, which will occur on or after September 4, 2020 at 10am, and for trial, which will
 occur on or after the October 2020 term. This trial is expected to last approximately ten trial
 days and is a (check one)

        (X)    jury trial.
        ( )    bench trial.

 11.     Pretrial Disclosure and Final Pretrial Procedure: The parties acknowledge awareness
 of and compliance with the pretrial disclosure requirements in Rule 26(a)(3) and the final
 pretrial procedure requirements in Local Rule 3.06.

 12.    Other Items:

 All parties agree to electronic service as provided in Fed. R. Civ. P. 5(b)(2)(E).




  Dated: May 30, 2019                                 Dated: May 30, 2019

  /s/Justin L. Dees                                   /s/ Alejandro J. Fernandez
  Justin L. Dees                                      Alejandro J. Fernandez (FBN: 32221)
  Jeffrey W. Gibson                                   Stephen J. Leahu (FBN: 0054037)
  Thomas Richard Farrior                              BRINKS GILSON & LIONE
  MacFarlane, Ferguson & McMullen,                    SunTrust Financial Centre, Suite 3500
   P.A.                                               401 E. Jackson Street
  201 N. Franklin Street, Ste 2000                    Tampa, FL 33602
  Tampa, FL 33602                                     afernandez@brinksgilson.com
  jdees@macfar.com                                    sleahu@brinksgilson.com
  jg@macfar.com                                       Telephone No. (813) 275-5020
  trf@macfar.com                                      Telefacsimile No. (813) 275-5021
  Telephone No. (813) 273-4200
  Telefacsimile No. (813) 273-4396                    Andrew Avsec (IL ARDC No. 6292313)
                                                      Admitted Pro Hac Vice
  Attorneys for Defendants Rakesh Dixit,              William H. Frankel (IL ARDC No.
  E-Integrate, Inc., Knowmentum, Inc., and            3127933)
  Media Shark Productions, Inc.                       Admitted Pro Hac Vice
                                                      BRINKS GILSON & LIONE
                                                      NBC Tower, Suite 3600
                                                      455 N. Cityfront Plaza Drive
                                                      Chicago, Illinois 60611
                                                      aavsec@brinksgilson.com

                                               -9-
Case 8:18-cv-02608-SDM-AAS Document 113 Filed 05/30/19 Page 10 of 10 PageID 3561



   Dated: May 30, 2019                         wfrankel@brinksgilson.com
                                               Telephone No. (312) 321-4200
   /s/ Shyamie Dixit, Jr.                      Telefacsimile No. (312) 321-4299
   Shyamie Dixit, Jr. (FBN: 719684)
   Robert L. Vessel (FBN: 314536)              Attorneys for Plaintiffs
   3030 N. Rocky Point Drive West,             Healthplan Services, Inc.
   Ste 260
   Tampa, FL 33607
   sdixit@dixitlaw.com
   rvessel@dixitlaw.com
   Telephone No. (813) 252-3999
   Telefacsimile No. (813) 252-3997

   Attorneys for Defendants Feron
   Kutsomarkos and
   co-counsel for E-Integrate, Inc.




                                      - 10 -
